Exhibit 10.42
Executive Severance Benefit Decisions
On April 7, 2011, on the recommendation of KB Home management, the Management
Development and Compensation Committee (the “Committee”) of KB Home’s Board of
Directors determined that the provisions of the Policy Regarding Stockholder
Approval of Certain Severance Payments (the “Policy”) apply to (i) Jeff J.
Kaminski, KB Home’s Executive Vice President and Chief Financial Officer, and to
Brian J. Woram, KB Home’s Executive Vice President, General Counsel and
Secretary, and (ii) to executive officers hired after the July 10, 2008 adoption
of the Policy who are eligible for change in control benefits, whether by
employment agreement, corporate policy or corporate benefit. In addition, on the
recommendation of the Committee, the Board of Directors determined that each of
Messrs. Kaminski and Woram are and will continue to be Group A Participants
under KB Home’s Change in Control Severance Plan (the “Plan”), but that they
will not be entitled to or eligible to receive a Gross-Up Payment (as that term
is defined in the Plan) to cover certain taxes that may apply to payments made
under the Plan in certain circumstances. Each of Messrs. Kaminski and Woram
agree with and accept the foregoing determinations and each has agreed to be
bound by them. Neither of Messrs. Kaminski and Woram received or returned any
Gross-Up Payment or other amounts in connection with these determinations.

 

 